 

 

USDS SDNY

 

 

 

 

 

 

 

 

 

 

 

DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT boc i

SOUTHERN DISTRICT OF NEW YORK baie # —

UNITED STATES OF AMERICA,

- against - 15 Cr. 576 (JGK)

REBECCA BAYUO, MEMORANDUM OPINION AND

ORDER
Defendant.

 

JOHN G. KOELTL, District Judge:

By letter dated April 25, 2019, which is attached to this
Order, defense counsel states that a juror called one of the
defense attorneys in this case and asked when the defendant’s
sentencing date would be and noted that he and several other
jurors would like to attend. Based on this call, the defendant
moves for an inquiry into whether the defendant “was convicted
as a result of partiality or consideration of extra-record
evidence by the jurors.” The Court previously denied a request
by the defendant to conduct an inquiry into a juror who had
called a prosecutor in this case. (Dkt. No. 199.) Because
there is no evidence that the verdict was arrived at improperly,
the defendant’s request that the Court conduct an inquiry of the
jury is denied.

I.
A.
In the April 25, 2019 letter, defense counsel states that

on April 18, 2019 a person identifying himself as a juror from

 
the defendant’s trial called one of the defense lawyers in this
case. The juror asked defense counsel when the defendant’s
sentencing would be and noted that several of the jurors from
the defendant’s trial would like to attend. The juror also
stated that he was confused about when the sentencing would be
because the date appeared to have been rescheduled. Defense
counsel provided the juror with the Court’s contact information
and directed the juror to the Court’s website for further
information regarding the sentencing. Defense counsel states
the call lasted less than two minutes.

The Government previously disclosed that on November 2,
2018, after the verdict had been rendered, a person who
identified herself as a juror from the defendant's trial called
one of the prosecutors in this case. The facts regarding that
call are set out fully in the Court’s Order at Docket Number
199, To summarize, that juror stated that she did not conduct
any online research during the trial in accordance with the
Court’s instructions, but that after the jury rendered its
verdict, the juror conducted a Google search of the defendant
and had discovered that the defendant had previously pleaded
guilty. The juror stated that she was troubled as to why she
had to sit as a juror on a case where the defendant had already

pleaded guilty to the same charges. The juror also noted that,

 

 
during deliberations, some jurors had felt sympathetic to the
defendant, but that she had not.

Based on the November 2, 2018 call, the defendant requested
that the Court conduct an inguiry of the juror who had called
the prosecutor. That request was denied. (Dkt. No. 199.)

In her April 25, 2019 letter, the defendant again requests
that the Court conduct an inguiry of the jury. The defendant
states that this is necessary to determine whether the defendant
was convicted as a result of partiality or consideration of
extra-record evidence by the jurors.

It.
A.

As previously explained in the Court’s November 14, 2018
Order, “fclourts should be reluctant to ‘haul jurors in after
they have reached a verdict in order to probe for potential
instances of bias, misconduct or extraneous influences.’”

United States v. Sattar, 395 F. Supp. 2d 66, 73 (S.D.N.Y. 2005)

 

(quoting United States v. Sun Myung Moon, 718 F.2d 1210, 1234

 

(2d Cir. 1983)), aff'd sub nom. United States v. Stewart, 590
F.3d 93 (2d Cir. 2009). “[A] post-verdict inquiry into
allegations of such misconduct is only required ‘when there is
clear, strong, substantial and incontrovertible evidence

that a specific, nonspeculative impropriety has occurred which

could have prejudiced the trial of a defendant.’” United States

3

 

 
v. Baker, 899 F.3d 123, 130 (2d Cir. 2018) (quoting Sun Myung
Moon, 718 F.2d at 1234).

Such allegations must be “concrete allegations of
inappropriate conduct that constitute competent and relevant
evidence, though they need not be irrebuttable [because] if the
allegations were conclusive, there would be no need for a
hearing.” Id. (alteration in original) (quotations omitted);
see also Sattar, 395 F. Supp. 2d at 73 (“[FjJulli and frank
discussion in the jury room, jurors’ willingness to return an
unpopular verdict, and the community’s trust in a system that .
relies on the decisions of laypeople would all be undermined by

a barrage of postverdict scrutiny of juror conduct.” (quoting

Tanner v. United States, 483 U.S. 107, 120-21 (1987))); Fed. R.

 

Evid. 606{(b) (prohibiting juror testimony regarding juror

deliberations unless “(A) extraneous prejudicial information was

improperly brought to the jury’s attention; (B) an outside

influence was improperly brought to bear on any juror; or (C) a

mistake was made in entering the verdict on the verdict form”).
B.

The defendant requests that the Court conduct an inquiry
into the jury based on the juror calls on November 2, 2018 and
April 18, 2019. The defendant argues that these calls are
evidence of an “unusual personal interest in this matter by

members of the jury” and-provide a basis for the Court to

 
conduct an inguiry into whether the defendant was convicted “as
a result of partiality or consideration of extra-record evidence
by the jurors.”

The defendant’s argument is entirely meritless. The Court
has already ruled that the November 2, 2018 juror call did not
necessitate an inquiry. (Dkt. No. 199.) Indeed, that juror
specifically noted that she followed the Court’s orders and did
not conduct any research until after the verdict had been
rendered.

In regard to the April 18, 2019 call, the defendant has not
identified any “concrete allegations of inappropriate conduct,”
and there is no evidence of any such conduct. The juror merely
called to ask when the sentencing date was and noted that some
of the jurors wanted to attend. There is no basis to conclude
that a juror calling to find out when a defendant will be
sentenced is evidence that the verdict was arrived at
improperly. The defendant’s argument that jurors taking a
personal interest in a case is evidence of misconduct is
illogical -- if anything, it shows that the jurors took the case
and their oath seriously.

CONCLUSION
The defendant has not identified, and the Court has not

found, any evidence of misconduct or improper influence.

 

 

 
Therefore, the defendant’s request that the Court conduct an
inquiry of the jury is denied.
SO ORDERED.

Dated: New York, New York

May 7, 2019 Ce OM sebcp

jb

\ wf, Jéhn G. Koeltl
“United States District Judge

 

 

 
G OOo DW! N Richard M. Strassberg Goodwin Procter LLP
+1212 813 8859 The New York Times Building
rslrassberg@goodwinprocter.com §20 Eighth Avenue
New York, NY 10018

 

geodwinlaw.com
+4212 813 8800

April 25, 2019

VIA FACSIMILE

The Honorable John G. Koeltl

United States District Court

Southern District of New York

Daniel Patrick Moynihan United States
Courthouse

500 Pearl Street

New York, New York 10007

 

Re: United States v. Rebecca Bayuo, No. 1:15-cr-00576-JGK

Dear Judge Koelth:

We write to inform the Court and counsel for the Government of contact between someone who
identified himself as a juror in the above-captioned matter and a member of the defense team, On April
18, 2019, at approximately 12 p.m., Amanda Protess received a call at her business phone number from
a man who said that he was a juror in what he called “the Amanda Bayuo case.” Ms. Protess in no way
solicited contact from this juror, or any juror from the trial. The man asked Ms. Protess when Ms.
Bayuo’s sentencing date was because, he explained, several of the jurors from the trial wished to attend.
He said that he was confused about the sentencing date as it appeared to have been moved. Ms. Protess
responded that she is an attorney for Ms. Bayuo and directed the caller to the Court’s website for any
information he was secking, including contact information for the Court. Ms. Protess did not learn the
man’s name, The call lasted under two minutes.

 

 

As the Court is aware, this is the second time that a juror from this case has contacted an attorney
for one of the parties to express a personal interest in the case. On November 5, 2018, a female juror
contacted a member of the United States Attorney’s Office and revealed that she had researched the
defendant after the verdict, and was troubled when she learned that Ms. Bayuo had previously pleaded
guilty, including to passport fraud. Although defense counsel requested that the Court conduct an
inquiry of that juror at that time, the Court denied that request. Given the repeated and unusual personal
interest in this matter by members of the jury that convicted Ms. Bayuo, defense counsel now reiterates
the request that the Court conduct an inquiry into whether Ms. Bayuo was convicted as a result of
partiality or consideration of extra-record evidence by the jurors. See United States v. Colombo, 869
F.2d 149, 152 (2d Cir. 1989) (remanding for evidentiary hearing on Juror partiality).
GOODWIN

 

The Honorable John G. Koelt!
April 25, 2019
Page 2

Respectfully submitted,

s/ Richard M. Strassberg
Richard M, Strassberg

cc! Assistant U.S, Attorney Mollie Bracewell (by email)
Assistant U.S. Attorney Cecilia Voge!
Assistant U.S. Attorney Sarah Paul

 

 
